 



Exhibit 10.1
[LETTERHEAD OF STARBUCKS CORPORATION]
October 3, 2005
Mr. Martin P. Coles
2401 Utah Avenue S.
Seattle, WA 98134
Dear Martin:
This document is designed to provide you with information regarding the terms
and conditions of your employment as president, Starbucks Coffee International.
Base Salary
You will continue to be paid bi-weekly at a base salary that annualizes to
$610,000.
Bonus
You will continue to participate in the Executive Management Bonus Plan at an
incentive target of 65% of your eligible base salary.
Stock Awards
You will continue to be eligible to receive stock awards under the Key Employee
Stock Plan.
Management Deferred Compensation Plan
You will continue to be eligible to participate in the Management Deferred
Compensation Plan (MDCP) if you are on our U.S. payroll.
Executive Life Insurance
You will continue to receive the maximum partner life coverage benefit paid for
by Starbucks of $1,000,000, which increases to $2,000,000 effective October 1,
2005.
Insider Trading
As president, Starbucks Coffee International , you will continue to be
prohibited from trading Starbucks securities (or, in some circumstances, the
securities of companies doing business with Starbucks) from time to time in
accordance with the Company’s Insider Trading Policy and Blackout Procedures, a
copy of which you have been provided.
Coffee Hedging
As an officer of Starbucks, you are prohibited from trading in coffee commodity
futures for your own account.
Other Benefits
You will continue to be eligible to participate in the benefits, savings and
stock programs outlined in Your Special Blend, a copy of which has been provided
to you. Please note that although it is Starbucks intention to continue these
plans, they may be amended or terminated at any time without notice.
“At will” employment
You will remain employed “at will,” meaning that either you or Starbucks can end
the employment relationship at any time, for any reason not prohibited by law.
Non-Competition Agreement
You will continue to be bound to the terms and conditions of the Non-Competition
Agreement, dated March 3, 2004 between you and Starbucks.

 



--------------------------------------------------------------------------------



 



Mr. Martin P. Coles
October 3, 2005
Page 2
Miscellaneous
This letter, and the agreements and documents referred to herein, constitute the
entire agreement regarding your employment with Starbucks and supersede all
prior or contemporaneous agreements or arrangements, written or oral, concerning
your employment. This letter will be governed by the laws of the State of
Washington, without regard to such state’s conflicts of laws rules.
* * * * *
Warm regards,
/s/ James L. Donald
James L. Donald
president and chief executive officer
Accepted by:

     
/s/ Martin P. Coles
  10/14/05
Martin P. Coles
  Date

cc:     Partner File
Stock Administration

 